Citation Nr: 0025527	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1995 
to June 1998, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran enlisted for a period of service of 4 years 
and served 34 months and 7 days of that obligation at which 
time he was discharged for unsatisfactory performance.

3.  The veteran did not serve 36 months of his initial 
obligation.

4.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment or 20 
months of a less than three-year enlistment, involuntarily 
for convenience of the government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.



CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
criteria for educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 
3018B (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7040, 
21.7042(b), 21.7044, 21.7045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he served over 34 continuous months of his initial 
obligated period of active duty and received an honorable 
discharge for this service.  He testified that he had 
exemplary service until shortly prior to his discharge and 
suggests that mononucleosis may have been responsible for or 
explains his unsatisfactory performance and discharge from 
service.  He also testified that he was informed during 
service at the time of his discharge that he would be 
eligible for VA educational assistance.

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, he may 
establish eligibility by showing that he first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, and served at least three years of continuous active 
duty, or at least two years if his initial obligated period 
of active duty was less than three years.  See 38 U.S.C.A. § 
3011(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7042(a) (1999).  In this case, the evidence indicates 
that the veteran first entered on active duty in August 1995.  
Therefore, he has satisfied the first prong of 38 U.S.C.A. § 
3011.  The veteran has failed to satisfy the second prong, 
however, as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) and computerized Department of 
Defense (DOD) data show that he did not serve at least three 
years of continuous active duty, and his initial enlistment 
term was not less than three years.  Rather, he served two 
years, ten months, and seven days of an initial four-year 
enlistment period.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving thirty months of 
a three-year enlistment or twenty months of a less than 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  See 
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a)(5).  
Again, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the veteran was 
discharged honorably from service for "Unsatisfactory 
Performance," and computerized DOD data show the separation 
reason as "OTH."  In light of the foregoing, the veteran is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B) as he was not discharged for any of the 
previously noted reasons.

Second, the veteran may establish eligibility by showing 
that, as of December 31, 1989, he was eligible for Chapter 34 
educational benefits and he served on active duty at any time 
between October 19, 1984 to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (1999).  
Based on service personnel records, the veteran does not meet 
the requisite eligibility criteria under these provisions.  
As of December 31, 1989, the veteran was not eligible for 
Chapter 34 benefits and he did not serve on active duty in 
the 1980s.

Third, the veteran may establish eligibility by showing, in 
part, that he was involuntary separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10.  
38 U.S.C.A. §§ 3018A, 3018B (West 1991 and Supp. 2000); 38 
C.F.R. § 21.7045 (1999).  In this case, the veteran was 
discharged after February 2, 1991, but not involuntarily; 
thus, he is not eligible for Chapter 30 benefits under 38 
U.S.C.A. 
§ 3018A.  He also is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. 
§ 3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives. 

Fourth, the veteran may establish eligibility by showing that 
he first became a member of the Armed Forces after June 30, 
1985, served, as an initial obligated period of active duty, 
at least two years of continuous active duty, was discharged 
honorably from this period of service, and beginning within 
one year after completion of this service, served at least 
four years of continuous duty in the Selected Reserve.  38 
U.S.C.A. § 3012(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7044(b).  As previously noted, the veteran's DD Form 214 
and computerized DOD data disclose that the veteran, having 
served from August 1995 to June 1998, first became a member 
of the Armed Forces after June 30, 1985, served, as an 
initial obligated period of active duty, in excess of two 
years of continuous active duty, and received an honorable 
discharge for this service.  However, the evidence does not 
establish that within one year of the veteran's June 1998 
discharge, he began serving in the Selected Reserve, nor does 
the veteran contend he served in the Selected Reserves.  

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  As for the veteran's 
suggestion that mononucleosis may have been responsible for 
or explain his unsatisfactory performance and discharge from 
service, and to the extent that he is contending that he 
should have been medically separated from service, the Board 
has no authority over service department determinations as to 
reason for the veteran's separation from service.  That is a 
matter between the veteran and the service department.  Based 
on the veteran's failure to meet these criteria, the Board 
finds that the veteran has failed to establish that he is 
eligible for educational assistance under Chapter 30.  As the 
law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

